Name: Commission Regulation (EEC) No 648/82 of 19 March 1982 correcting Regulation (EEC) No 552/82 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 82 Official Journal of the European Communities No L 76/23 COMMISSION REGULATION (EEC) No 648/82 of 19 March 1982 correcting Regulation (EEC) No 552/82 on the delivery of various consignments of butteroil as food aid very of various consignments of butteroil as food aid (4) ; whereas a check has revealed that in respect of consignments L and M the Annex to the Regulation does not correspond to that submitted for the opinion of the management committee ; whereas it is therefore necessary to amend the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 /81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council, certain recipient third countries and agencies have requested delivery of the quantities of butteroil set out in the Annex to Commission Regu ­ latin (EEC) No 552/82 of 5 March 1982 on the deli ­ The following corrections shall be made in the Annex to Regulation (EEC) No 552/82 :  in respect of consignments L and M, the references shown in point 1 under (a) and (b) shall apply to both consignments,  in respect of consignments L and M, point 4, for '224 tonnes' and '276 tonnes' read '250 tonnes' in both cases . Article 2 This Regulation shall enter into force on 20 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . 0 OJ No L 134, 31 . 5 . 1980, p. 14. 0 OJ No L 141 . 27. 5 . 1981 , p. 5. (4) OJ No L 68 , 11 . 3 . 1982, p . 1 .